09/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                          Case Number: OP 21-0421


                                       OP 21-0421
                                                                          F
JAMES C. OLIVIERI,                                                            SEP 0 7 2021
                                                                        EiL            - • . -4
                                                                     CletK             Court
                                                                                 5-..;uprarne
             Petitioner,                                                 State of Montana



       v.
                                                                    ORDER
BRAD NEWMAN and
BOARD OF PARDONS AND PAROLE,

              Respondent.



       James Charles Olivieri demands that he be given a full copy of all his mental health
evaluations from the Board of Pardons and Parole (Board) in his recently filed petition for
a writ of habeas corpus. Olivieri explains that he requested copies of these evaluations
from the Board after his appearance this year and that he received a letter denying his
access to these evaluations. He includes a copy of the Board's letter.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of their present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006 MT
279, ¶ 14, 334 Mont. 270, 150 P.3d 337. Olivieri's present incarceration is due to the
Board's denial of his parole. His remedy is not with this Court.
       Upon review of the Board's letter, Olivieri has a remedy to review these mental
health evaluations. The Board, through member Brad Newman, explained that Olivieri has
a right to view his parole file, pursuant to Admin. R. M. 20.25.103 (2012). Admin. R. M.
20.25.103(11) (2012) provides that:
       An offender may request to view his/her individual parole file by making a
       request in writing. Board staff will provide the offender an opportunity to
       inspect the file except for information deemed confidential. An offender may
       not request to view his/her file any more frequently than annually unless
       extenuating circumstances exist. If the offender making the request has
       previously reviewed his/her file, only the information added to the file since
       the previous review will be provided unless the offender presents
       circumstances that justify a complete review.
Olivieri should put his request to view his file in writing and submit it to the Board to see
his evaluations.
       Olivieri has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
Accordingly,
       IT IS ORDERED that Olivieri's petition for a writ of habeas corpus is DENIED and
DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to James C. Olivieri personally.
       DATED this -7— Y-11-•
                         day of September, 2021.




                                                                Chief Justice




                                                         J7..wavd.4
                                                     &„4 M d.L11„

                                                    $5      1°L. Justices
                                                                      eel